Citation Nr: 1142619	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to basic eligibility to educational assistance benefits under Chapter 30, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION


The Veteran had active service from July 1989 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was scheduled before the Board in March 2011, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran served on active duty from July 17, 1989 to June 15, 1991.  The Veteran was discharged on June 15, 1991, with 1 year, 10 months, and 29 days of service. 

2.  The Veteran was discharged from service for the convenience of the government (COG) and the separation reason was pregnancy; her term of enlistment was 4 years. 

3.  The Veteran was not discharged due to a service-connected disability, a pre-existing medical condition, hardship, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty. 




CONCLUSION OF LAW

The Veteran has not met the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

At the outset, the Board notes that a copy of the RO's August 2009 denial has not been associated with the Veteran's education file.  The April 2010 statement of the case (SOC), however, sets forth the RO's reasons and bases for the denial, to include the determination that the Veteran did not meet the basic eligibility requirements for educational assistance under Chapter 30 and that she did not file her claim within 10 years from separation from active service.  As explained below, because the Board finds that the Veteran does not meet the criteria for basic eligibility to Chapter 30 benefits, the Board need not address whether she filed her claim within 10 years from separation from active service.  See 38 C.F.R. § 21.7050 (2011).  

An individual may establish eligibility for basic educational assistance under Chapter 30 by showing that he or she first entered into active duty as a member of the armed forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a).  Further, the individual must also have served an obligated period of active duty.  In the case of an individual with an obligated period of service of three years or more, the individual must have completed at least three years of continuous active duty; or in the case of an individual whose initial obligated period of service is less than three years, served at least two years of continuous active duty.  38 C.F.R. § 21.7042(a)(2). 

An individual who does not meet the service requirements may still be eligible for basic educational assistance when she is discharged or released from active duty for certain specified reasons.  These include when an individual is discharged or released from active duty (1) for a service-connected disability, (2) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected, (3) discharge or release under 10 U.S.C.A. § 1173  (hardship discharge), (4) for convenience of the government, (5) involuntarily for the convenience of the government as a result of a reduction in force, or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. 
§ 21.7042(a)(5). 

The length of service required for basic eligibility for educational assistance varies, depending on which exception applies, if one of the exceptions is present.  For example, if an individual is discharged or released from active duty for the convenience of the government, she must complete at least 20 continuous months of active duty if the obligated period of active duty was less than three years, or she must complete at least 30 continuous months of active duty if the obligated period of active duty was at least three years.  38 C.F.R. § 21.7042(a)(5)(iv)(A)-(B).

In this case, the Veteran served on active duty from July 17, 1989 to June 15, 1991.  She was discharged on June 15, 1991 with one year, 10 months, and 29 days of active service.  A Chapter 30 Data Record in her education folder reflects that her term of enlistment was four years with the Army and that the reason for separation was convenience of the government (COG).  Her DD 214 reflects that the separation authority was AR635-200 and the narrative reason for separation was pregnancy.  

As noted earlier, where separation is for the convenience of the government, eligibility for educational assistance requires completion of 30 months of continuous service where the obligated period was three or more years.  38 C.F.R. 
§ 21.7042(a)(5)(iv)(B).  In this case, the Veteran was obligated to a 4-year term of service and completed less than 23 months of continuous service.  Hence, she does not meet the criteria for eligibility based on release from service for the convenience of the government. 

In her April 2010 substantive appeal, the Veteran argues that she served two years, 15 days on active duty with 36.5 days of accrued leave paid on June 15, 1991.  The Board points out, however, that her DD 214 only shows one year, 10 months, and 29 days of continuous service and that her 36.5 days of accrued leave is not included in that determination.  In any event, as explained above, for her to meet the criteria for basic eligibility, she would have had to have 30 months of continuous service, which has not been shown in this case.

Furthermore, the record does not show nor does the Veteran contend that she was discharged due to a service-connected disability, a pre-existing medical condition, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty.  

An individual who fails to meet the eligibility requirements found in 38 C.F.R. 
§ 21.7042 will be eligible for educational assistance if she meets certain requirements in 38 C.F.R. §§ 21.7044 or 21.7045.  None of the criteria are applicable in this case, and the Veteran does not so allege.  See 38 C.F.R. § 21.7044 (persons with eligibility under 38 U.S.C.A. Chapter 34) and 38 C.F.R. § 21.7045 (eligibility based on involuntary separation, voluntary separation, or participation in the Post-Vietnam Era Veterans' Educational Assistance Program). 

In sum, the Veteran does not have the requisite active service for Chapter 30 educational benefits.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of Chapter 30 educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the Board concludes that there is no legal basis for a grant of those benefits, and the Veteran's claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042 , 21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied on the basis of the absence of legal merit). 


ORDER

Basic eligibility for educational assistance pursuant to Chapter 30, Title 38, United States Code, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


